FILED
                             NOT FOR PUBLICATION                            JAN 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KRISHNA REDDY,                                   No. 10-56188

               Plaintiff - Appellant,            D.C. No. 2:10-cv-01830-VBF-
                                                 DTB
  v.

MEDQUIST, INC.; et al.,                          MEMORANDUM *

               Defendants - Appellees.



                   Appeal from the United States District Court
                        for the Central District of California
                  Valerie Baker Fairbank, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Krishna Reddy appeals pro se from the district court’s order dismissing her

employment and RICO action. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Mpoyo v. Litton Electro-Optical Sys., 430 F.3d 985, 987 (9th Cir.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2005), and we affirm.

      The district court properly dismissed Reddy’s claims against defendants

MedQuist, Inc. and CBay Systems Holdings Ltd. as barred by the doctrine of res

judicata because Reddy’s prior action in the District of New Jersey “(1) involved

the same claim or cause of action as the later suit, (2) reached a final judgment on

the merits, and (3) involved identical parties or privies.” Id. (citation and internal

quotation marks omitted).

      The district court did not err by considering the motions to dismiss for lack

of personal jurisdiction filed by defendants Koninklijke Philips Electronics N.V.

(“Philips”) and Rusckowski. Contrary to Reddy’s contention, the Southern District

of California’s transfer of Reddy’s action did not preclude the Central District of

California from considering personal jurisdiction because the transfer order only

addressed venue and explicitly stated that defendants could reassert their remaining

grounds for dismissal in the transferee district. See Hoffman v. Blaski, 363 U.S.

335, 342 n.9 (1960) (when a transferor court does not determine the jurisdiction of

the transferee court, the transferee court retains the power to determine its own

jurisdiction); United States v. Cote, 51 F.3d 178, 181 (9th Cir. 1995) (stating that

the law of the case doctrine only applies “when the issue in question was actually

considered and decided by the first court”). Moreover, the motions were not


                                           2                                     10-56188
untimely. See Aetna Life Ins. Co. v. Alla Med. Servs., Inc., 855 F.2d 1470, 1474

(9th Cir. 1988) (“This circuit allows a motion under Rule 12(b) any time before the

responsive pleading is filed.”).

      The district court did not abuse its discretion by denying Reddy’s request for

default judgment against Philips and Rusckowski. See Direct Mail Specialists, Inc.

v. Eclat Computerized Techs., Inc., 840 F.2d 685, 689 (9th Cir. 1988) (no default

can be entered if defendant has filed a response indicating its intent to defend the

action); Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir. 1986) (denial of default

judgment reviewed for an abuse of discretion).

      The district court did not abuse its discretion by dismissing the remaining

defendants for failure to effectuate service of process in a timely manner. See Fed.

R. Civ. P. 4(e) (setting forth methods for serving an individual, including by

following relevant state law); Cal. Civ. Proc. Code § 415.20(b) (setting forth

requirements for substitute service under California law); Oyama v. Sheehan (In re

Sheehan), 253 F.3d 507, 511 (9th Cir. 2001) (dismissal for failure to serve

defendants in a timely manner reviewed for an abuse of discretion).

      Reddy’s remaining contentions are unpersuasive.

      Defendants’ motion for judicial notice is granted.

      AFFIRMED.


                                           3                                     10-56188